DETAILED ACTION
EXAMINER’S AMENDMENT
1.    The application has been amended as follows: 
 Regarding claim 8, (currently amended) The modulator of claim 1, the Eu(1-X)Sr(x)M03 being single crystalline, the input magnetic field and the constant magnetic field being oriented along the direction of the Eu(1-x)Sr(x)MO3 and/or the constant magnetic field being larger than 0.1 T and/or the constant temperature being in between 100K and 280K  , light generated by the light source having an optical wavelength in between 400 nm and 700 nm.
Regarding claim 11, (currently amended) A signal processor, the processor comprising the modulator of claim  5. 
 
Allowable Subject Matter
2.    Claims 1-17 are allowed.
3.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1,13 and 15,which include, a magneto-optical light modulator for modulating light based on a physical property provided as an input to the modulator and the modulator comprising a substrate with a region of material comprising a film of Eu(1-x)Sr(x}M03, 0Sr(x>M03 being a metal selected from Ti, Hf, Zr and Th, and the light modulator being adapted to perform the modulation of the light using the birefringence of the region of material, the birefringence depending on the physical property (claims 1 and 13); and determining by .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MOHAMMED A HASAN/           Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/21/2021